SEÑOR NOTARIO:

SIRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PUBLICAS, UNA DE
CONTRATO DE GARANTIAS Y MEDIDAS DE PROMOCION A LA INVERSION QUE CELEBRAN
DE UNA PARTE EL ESTADO PERUANO, DEBIDAMENTE REPRESENTADO POR EL MINISTRO
DE ENERGIA Y MINAS, ING. DANIEL HOKAMA TOKASHIKI, AUTORIZADO POR DECRETO
SUPREMO N* 04-94-EM DE FECHA 03 DE FEBRERO DE 1994, A QUIEN EN ADELANTE
SE LE  DENOMINARA "EL ESTADO"; Y, DE LA OTRA PARTE, MINERA YANACOCHA
SOCIEDAD ANONIMA, TITULAR DE ACTIVIDAD MINERA, CON REGISTRO UNICO DE
CONTRIBUYENTE NUMERO 13729131, SOCIEDAD EXISTENTE Y CONSTITUIDA DE
ACUERDO CON LAS LEYES DE LA REPUBLICA DEL PERU, INSCRITA EN EL ASIENTO
001 DE LA FICHA N* 39465 DEL LIBRO DE SOCIEDADES CONTRACTUALES Y OTRAS
PERSONAS JURIDICAS DE LA OFICINA REGISTRAL REGIONAL DE LIMA DEL REGISTRO
PUBLICO DE MINERIA, DOMICILIADA EN AV. CAMINO REAL N* 348, TORRE EL PILAR
PISO 10-SAN ISIDRO, CIUDAD DE LIMA Y PARA EFECTOS DEL PRESENTE CONTRATO
EN LA MISMA DIRECCION; A QUIEN EN ADELANTE SE LE DENOMINARA "EL TITULAR",
DEBIDAMENTE REPRESENTADA POR EL SEÑOR CARLOS SANTA CRUZ BENDEZU, SEGUN
PODER QUE USTED SEÑOR NOTARIO SE SERVIRA INSERTAR; Y CON LA
INTERVENCIÓN DEL BANCO CENTRAL DE RESERVA DEL PERU, PARA EL
CLUSIVO FIN DE LA SUB-CLAÚSULA 9.2, REPRESENTADO POR
.Jovier de la Rocha Marie ......... Y  Carlos-Ballón.Avalos.-.-.....-. a
SEGUN COMPROBANTE QUE TAMB: SE SERVIRA INSERTAR, AL QUE EN ADELANTE SE
LE DENOMINARA "BANCO CENTRAL”, EN LOS TERMINOS Y CONDICIONES SIGUIENTES:

CLAUSULA PRIMERA: ANTECEDENTES

Ed POR OFICIO DE FECHA 23 DE DICIEMBRE DE 1996, EL TITULAR INVOCANDO
LO DISPUESTO EN EL ARTICULO 82* DEL TEXTO UNICO ORDENADO DE LA LEY
GENERAL DE MINERIA, DECRETO SUPREMO N* 014-92-EM, EL QUE EN
ADELANTE SE DENOMINABA "TEXTO UNICO ORDENADO", PRESENTO ANTE EL
MINISTERIO DE ENERGIA Y MINAS LA SOLICITUD CORRESPONDIENTE PARA QUE
MEDIANTE CONTRATO SE LE GARANTICE LOS BENEFICIOS CONTENIDOS EN LOS
ARTICULOS 72%, 80% Y 84% DEL MISMO CUERPO LEGAL, EN RELACION A LA
INVERSIÓN EN SUS CONCESIONES: CHAUPILOMA 1, CHAUPILOMA 2 Y PARTE
DEL DERECHO MINERO CHAUPILOMA 3, QUE FORMAN PARTE DE LA UNIDAD
ECONOMICA ADMINISTRATIVA CARACHUGO SUR, EN ADELANTE EL “PROYECTO
CERRO YANACOCHA” .

22 EN ATENCION A LO DISPUESTO POR EL ARTICULO 85% DEL TEXTO UNICO
ORDENADO, EL TITULAR ADJUNTO A SU SOLICITUD EL ESTUDIO DE
FACTIBILIDAD TECNICO-ECONOMICO CORRESPONDIENTE.

03 EL "PROYECTO CERRO YANACOCHA” TIENE POR OBJETO MINAR Y TRATAR
APROXIMADAMENTE 4.9 MILLONES DE TONELADAS DE MINERAL POR AÑO CON
UNA LEY PROMEDIO DE 1.311 GRAMOS DE ORO POR TONELADA METRICA Y
HAN PROYECTADO LA GENERACION DE 32.9 MILLONES DE TONELADAS METRICAS
DE DESHECHO, LO QUE ORIGINARA UNA RELACION DE DESMONTE DE 1.1.
ASIMISMO SE ESPERA UNA RECUPERACIÓN DE 75% DE ORO, RESPECTO DE
LAS RESERVAS DEL PROYECTO.

CLAUSULA SEGUNDA: APROBACION DEL ESTUDIO DE FACTIBILIDAD TECNICO
ECONOMICO

CON FECHA 22 MAYO DE 192997, MEDIANTE RESOLUCION DIRECTORAL N*207-97-
EM/DGM, LA DIRECCION GENERAL DE MINERIA HA APROBADO EL ESTUDIO DE
FACTIBILIDAD TECNICO-ECONOMICO, DE ACUERDO CON LO ESTABLECIDO POR EL
ARTICULO 85% DEL TEXTO UNICO ORDENADO.

SÉ

CLAUSULA TERCERA : DE LOS DERECHOS MINEROS

CONFORME A LO EXPRESADO EN 1.1, EL PROYECTO CERRO YANACOCHA ESTA
CONSTITUIDO POR LAS CONCESIONES, RELACIONADAS EN EL ANEXO Il, CON LAs
AREAS CORRESPONDIENTES,

LO PREVISTO EN EL PARRAFO QUE ANTECEDE NO IMPIDE QUE EL TITULAR INCORPORE
OTROS DERECHOS MINEROS AL PROYECTO CERRO YANACOCHA, PREVIA APROBACION DE
LA DIRECCION GENERAL DE MINERIA,

CLAUSULA CUARTA : DEL PLAN DE INVERSIONES Y PLAZO DE EJECUCION

4.1 EL PLAN DE INVERSIONES INCLUIDO EN EL ESTUDIO DE FACTIBILIDAD
REFERIDO EN EL ARTICULO 85* DEL TEXTO UNICO ORDENADO, COMPRENDE EN
DETALLE LAS OBRAS, LABORES Y ADQUISICIONES NECESARIAS PARA LA
PUESTA EN MARCHA O INICIO DE LA OPERACIÓN EFECTIVA DEL PROYECTO
CERRO YANACOCHA; Y, PRECISA ADEMAS, EL VOLUMEN DE TRATAMIENTO DE
29.653 MILLONES DE TONELADAS METRICAS DE MINERAL A OBTENERSE
DURANTE EL PERIODO DE SEIS AÑOS.

ESTE PLAN DE INVERSIONES, DEBIDAMENTE APROBADO POR LA DIRECCION
GENERAL DE MINERIA PARA LOS EFECTOS DE LA SUSCRIPCION DE ESTE
INSTRUMENTO, FORMA PARTE INTEGRANTE DEL MISMO COMO ANEXO II.

4.2 EL PLAZO TOTAL DE EJECUCION DEL PLAN DE INVERSIONES ES DE 12 MESES
QUE VENCERA EL 31 DE DICIEMBRE DE 1997.

SI ALGUN CAMBIO SE REQUIRIERA HACER, PODRA PROCEDERSE RESPECTO DE
LAS OBRAS Y LABORES PENDIENTES DE EJECUTAR, SIEMPRE QUE NO SE
AFECTE EL OBJETO FINAL DEL PLAN DE INVERSIONES; Y, SIEMPRE TAMBIEN
QUE EL TITULAR PRESENTE PREVIAMENTE A LA DIRECCION GENERAL DE
MINERIA LA SOLICITUD DE APROBACION DE TALES MODIFICACIONES Y/O
AMPLIACIONES Y, SIN PERJUICIO TAMBIEN, DE LA APROBACION POR PARTE
DE DICHA DIRECCION GENERAL PARA QUE LAS MODIFICACIONES Y/O
AMPLIACIONES EFECTUADAS QUEDEN CONVALIDADAS Y SEAN INCLUIDAS EN EL
PLAN DE INVERSIONES.

4.3 ENTRE LAS PRINCIPALES OBRAS Y LABORES CONTENIDAS EN EL PLAN DE
INVERSIONES FIGURAN LAS SIGUIENTES:

4.3.1 CONSTRUCCION DE TERRAPLENES PAD DE LIXIVIACION.

4.3.2 CONSTRUCCION DE TERRAPLENES AREAS DE LA POZA.

4.3.3 INFRAESTRUCTURA.

4.3.4 INSTALACIÓN DE UNA PLANTA DE TRATAMIENTO MERRIL CROWE.
4.3.5 INSTALACIÓN DE UNA PLANTA DE TRATAMIENTO DE AGUA EXCEDENTE.

A CON LA EJECUCION DEL PLAN DE INVERSIONES, EL TITULAR ESPERA OBTENER
DURANTE EL PERIODO DEL CONTRATO UNA PRODUCCION APROXIMADA DE
936,000 ONZAS

CLAUSULA QUINTA : DEL MONTO DE LA INVERSION DEL PROYECTO CERRO YANACOCHA
Y DE SU FINANCIAMIENTO

$. LA EJECUCIÓN DEL PLAN DE INVERSIONES REQUIERE DE UNA INVERSION
TOTAL APROXIMADA DE USS 63'007,920.00 (SESENTITRES MILLONES SIETE
MIL NOVECIENTOS VEINTE Y 00/100 DOLARES AMERICANOS)CIFRA QUE
REPRESENTA EL APORTE PROPIO DEL TITULAR.

q+

3:

5.2 EL MONTO DEFINITIVO DE LA INVERSION SE FIJARA A LA TERMINACION DE
LAS OBRAS, DE CONFORMIDAD CON LO DISPUESTO EN EL ARTICULO 30* DEL
REGLAMENTO DEL TITULO NOVENO DEL TEXTO UNICO ORDENADO, APROBADO

POR DECRETO SUPREMO N* 024-93-EM, QUE EN ADELANTE SE DENOMINARA
"EL REGLAMENTO”,

CLAUSULA SEXTA : DE LA ENTRADA EN PRODUCCION

6.1. SE ENTIENDE COMO FECHA DE ENTRADA EN PRODUCCION, EL NONAGESIMO DIA
DE OPERACION CONTINUA DEL PROYECTO CERRO YANACOCHA, AL £0% DEL
RITMO PREVISTO EN 4.4.

6:22 LA FECHA DE ENTRADA EN PRODUCCION, PARA QUE SEA FIJADA COMO TAL,
DEBERA PONERSE EN CONOCIMIENTO DE LA DIRECCION GENERAL DE MINERIA,
MEDIANTE DECLARACION JURADA DEL TITULAR, DENTRO DE LOS 90 DIAS
CALENDARIO SIGUIENTES A DICHA FECHA.

CLAUSULA SETIMA: DE LA TERMINACION DEL PLAN DE INVERSIONES

7.1 DENTRO DE LOS 90 DIAS DE TERMINADA LA EJECUCION DEL PLAN DE
INVERSIONES DEL PROYECTO CERRO YANACOCHA EL TITULAR PRESENTARA A
LA DIRECCION GENERAL DE MINERIA:

egos 2 DECLARACION JURADA RELATIVA A LA EJECUCION DEL MISMO,
DETALLANDO LAS OBRAS Y ADQUISICIONES REALIZADAS ASI COMO
EL MONTO DEFINITIVO FINANCIADO CON ENDEUDAMIENTO Y CON
CAPITAL PROPIO.

7.1.2 ESTADOS FINANCIEROS A LA FECHA DE LA CONCLUSION DEL
PROYECTO, CON ANEXOS, NOTAS  DEMOSTRATIVAS DE LAS
INVERSIONES Y ADQUISICIONES REALIZADAS Y: DE su
FINANCIACION, RESPALDADOS POR INFORMES DE AUDITORES
INDEPENDIENTES.

7.1.3 IGUALMENTE, DEBERÁ EL TITULAR PONER A DISPOSICION DE LA
DIRECCION GENERAL DE MINERIA, EN EL LUGAR DONDE LLEVE SU
CONTABILIDAD, TODA LA DOCUMENTACION QUE PUDIERA SER
NECESARIA PARA COMPROBAR LA VERACIDAD DE LA INFORMACION
CONTENIDA EN LA DECLARACION.

“2 LA DIRECCION GENERAL DE MINERIA, DENTRO DE LOS 120 DIAS DE
PRESENTADA Y PUESTA A SU DISPOSICION LA DOCUMENTACION PREVISTA
EN 7.1.1, 7.1.2 Y 7.1.3 PODRA FORMULAR OBSERVACIONES REFERIDAS
UNICAMENTE A LA INCLUSION DE INVERSIONES Y GASTOS NO PREVISTOS EN
EL PLAN DE INVERSIONES O EN SUS MODIFICACIONES DEBIDAMENTE
APROBADAS O REFERIDAS A ERRORES NUMERICOS; OBSERVACIONES QUE
ADEMAS DEBERAN SER FUNDAMENTADAS. SI ASI PROCEDIERA, EL TITULAR
TENDRA UN PLAZO DE TREINTA DIAS PARA ABSOLVER LAS OBSERVACIONES,
VENCIDO EL CUAL, SE ABRIRA EL PROCEDIMIENTO A PRUEBA POR TREINTA
DIAS ADICIONALES, VENCIDO EL CUAL LA DIRECCION GENERAL DE
MINERIA, RESOLVERA DENTRO DE LOS SESENTA DIAS SIGUIENTES.

BAJO RESPONSABILIDAD DEL DIRECTOR GENERAL, DE NO LEVANTARSE LAS
OBSERVACIONES EN EL PLAZO INDICADO  QUEDARAN AUTOMATICAMENTE
SUSPENDIDOS LOS RENEFICIOS DEL PRESENTE CONTRATO, DE CONTINUAR
ESTA OMISION POR SESENTA DIAS ADICIONALES, EL CONTRATO QUEDARA
RESUELTO,

CLAUSULA OCTAVA: DEL PLAZO DE LAS GARANTIAS CONTRACTUALES

8.1 EL PLAZO DE LAS GARANTIAS PACTADAS EN EL PRESENTE CONTRATO SE
EXTENDERA POR QUINCE AÑOS CONTADOS A PARTIR DEL EJERCICIO EN QUE
SE ACREDITE LA INVERSION REALIZADA Y ESTA SEA APROBADA POR LA
DIRECCION GENERAL DE MINERIA.

8.2 A SOLICITUD DEL TITULAR, EL COMPUTO DEL PLAZO DE LAS GARANTIAS
PODRÁ INICIARSE EL 12% DE ENERO DEL EJERCICIO SIGUIENTE AL INDICADO
EN 8.1. LA SOLICITUD CORRESPONDIENTE DEBERA PRESENTARSE A MAS
TARDAR EL 31 DE MAYO 1998.

8.3 DE IGUAL MANERA, A SOLICITUD DEL TITULAR, PODRA ADELANTARSE EL
REGIMEN DE GARANTIAS PACTADO EN EL PRESENTE CONTRATO A LA ETAPA DE
INVERSION, CON UN MAXIMO DE OCHO (08) EJERCICIOS CONSECUTIVOS,
PLAZO QUE SE DEDUCIRA DEL ACORDADO EN 8.1.

LA SOLICITUD CORRESPONDIENTE DEBERA PRESENTARSE ANTE LA DIRECCION
GENERAL DE MINERIA A MAS TARDAR EL 30 DE NOVIEMBRE DE 1997.

«4 EN CUALQUIER CASO EL PLAZO SE ENTENDERA POR EJERCICIOS GRAVABLES
COMPLETOS Y CONSECUTIVOS. LOS EFECTOS DE LA GARANTIA CONTRACTUAL
REGIRAN SEGUN LO DISPUESTO POR LOS ARTICULOS 33% Y 342% DEL
REGLAMENTO, SEGUN SEA EL CASO.

CLAUSULA NOVENA : DE LAS GARANTIAS CONTRACTUALES

POR LA PRESENTE EL ESTADO GARANTIZA AL TITULAR, DE CONFORMIDAD CON LOS
ARTICULOS 72%, 80% Y 84% DEL TEXTO UNICO ORDENADO Y LOS ARTICULOS 142,
15%, 16%, 17* Y 22% DEL REGLAMENTO Y, POR EL PLAZO PRECISADO EN 8.1 Y
SIN PERJUICIO DE LO INDICADO EN 8.2 Y 8.3, LO SIGUIENTE :

9.1 QUE LA COMERCIALIZACION DE SUS PRODUCTOS SERA LIBRE CONFORME
PRESCRIBE EL INCISO D) DEL ARTICULO 80% DEL 'TEXTO UNICO ORDENADO,
ES DECIR, EL ESTADO GARANTIZA LA LIBRE DISPONIBILIDAD EN LA
EXPORTACION Y VENTA INTERNA POR EL TITULAR DE SUS PRODUCTOS
MINERALES, NO PUDIENDO APLICAR MEDIDAS QUE PUEDAN:

pp LE LIMITAR LA FACULTAD DEL TITULAR DE VENDER A CUALQUIER
DESTINO.

E SUSPENDER O POSTERGAR DICHAS VENTAS INTERNAS Y/O
EXPORTACIONES.

9:13 IMPONER LA VENTA EN CUALQUIER MERCADO, SEA LOCAL O
DEL EXTERIOR.

91.4: IMPONER EL PAGO DE DICHOS PRODUCTOS A BASE DE TRUEQUES O
EN MONEDAS NO VALIDAS PARA PAGOS INTERNACIONALES.

ES INTERVIENE EL BANCO CENTRAL, BEN REPRESENTACION DEL ESTADO,
CONFORME A LO PREVISTO EN LOS ARTICULOS 72% Y 80* DEL TEXTO UNICO
ORDENADO, PARA OTORGAR LAS SIGUIENTES GARANTIAS EN FAVOR DEL
TITULAR, DURANTE EL PLAZO DE LOS BENEFICIOS Y GARANTIAS:

A) LIBRE DISPOSICION EN EL PAIS Y EN EL EXTERIOR DE LAS DIVISAS
GENERADAS POR SUS EXPORTACIONES, OBJETO DEL CONTRATO, DE
ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE SUSCRIPCION DEL
PRESENTE CONTRATO.

44

li

B)

Cc)

9.

ds

LIBRE CONVERTIBILIDAD A MONEDA EXTRANJERA DE LA MONEDA
NACIONAL GENERADA POR LA VENTA EN EL PAIS DE SU PRODUCCION
MINERA OBJETO DEL CONTRATO. DE ACUERDO A ELLO, EL TITULAR DE LA
ACTIVIDAD MINERA TENDRA DERECHO A ADQUIRIR LA MONEDA
EXTRANJERA QUE REQUIERA PARA LOS PAGOS DE BIENES Y SERVICIOS,
ADQUISICION DE EQUIPOS, SERVICIO DE DEUDA, COMISIONES,
UTILIDADES, DIVIDENDOS, PAGO DE REGALIAS, REPATRIACION DE
CAPITALES, HONORARIOS Y, EN GENERAL, CUALQUIER DESEMBOLSO QUE
REQUIERA Y QUE EL TITULAR TENGA DERECHO A GIRAR EN MONEDA
EXTRANJERA, DE ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE
SUSCRIPCION DEL PRESENTE CONTRATO.

PARA EFECTUAR LAS OPERACIONES DE CONVERSION, EL TITULAR ACUDIRA
A LAS ENTIDADES DEL SISTEMA FINANCIERO ESTABLECIDAS EN EL PAIS.

EN CASO DE QUE EL REQUERIMIENTO DE DIVISAS A QUE SE REFIERE EL
PRESENTE APARTADO NO PUEDA SER ATENDIDO TOTAL O PARCIALMENTE
POR LAS ENTIDADES MENCIONADAS, EL BANCO CENTRAL PROPORCIONARA
AL TITULAR LA MONEDA EXTRANJERA, EN LA MEDIDA EN QUE FUERE
NECESARIO.

PARA EL FIN INDICADO, EL TITULAR DEBERA DIRIGIRSE POR ESCRITO
AL BANCO CENTRAL, REMITIENDOLE FOTOCOPIA DE COMUNICACIONES
RECIBIDAS DE NO MENOS DE TRES ENTIDADES DEL SISTEMA FINANCIERO,
EN LAS QUE SE LE INFORME LA IMPOSIBILIDAD DE ATENDER, EN TODO O
EN PARTE, SUS REQUERIMIENTOS DE DIVISAS.

LAS COMUNICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO
SERAN VALIDAS POR LOS DOS DIAS UTILES ULTERIORES A LA FECHA DE
SU EMISION.

ANTES DE LAS 11 A.M. DEL DIA UTIL SIGUIENTE AL DE LA
PRESENTACION DE LOS DOCUMENTOS PRECEDENTEMENTE INDICADOS, EL
BANCO CENTRAL COMUNICARA AL TITULAR EL TIPO DE CAMBIO QUE
UTILIZARA PARA LA CONVERSION DEMANDADA, EL QUE REGIRA SIEMPRE
QUE EL TITULAR HAGA ENTREGA EL MISMO DIA DEL CONTRAVALOR EN
MONEDA NACIONAL.

SI, POR CUALQUIER CIRCUNSTANCIA, LA ENTREGA DEL CONTRAVALOR NO
FUESE HECHA POR EL TITULAR EN LA OPORTUNIDAD INDICADA, EL BANCO
CENTRAL LE COMUNICARA AL SIGUIENTE DIA UTIL, CON LA MISMA
LIMITACION HORARIA, EL TIPO DE CAMBIO QUE REGIRA PARA LA
CONVERSION, DE EFECTUARSELA ESE MISMO DIA.

NO DISCRIMINACION EN MATERIA CAMBIARIA EN LO REFERENTE A LAS
REGULACIONES QUE EMITA EL BANCO CENTRAL Y AL TIPO DE CAMBIO
APLICABLE A LAS OPERACIONES DE CONVERSION, ENTENDIENDOSE QUE
DEBERA OTORGARSE EL MEJOR TIPO DE CAMBIO PARA OPERACIONES DE
COMERCIO EXTERIOR, SI EXISTIERA ALGUN TIPO DE CONTROL O SISTEMA
DE CAMBIO DIFERENCIAL.

1 DE ACUERDO CON LO DISPUESTO EN EL ULTIMO PARRAFO DEL
ARTICULO 15* DEL REGLAMENTO DE LA LEY GENERAL DE MINERIA,
EL TITULAR PROPORCIONARA AL BANCO CENTRAL LA INFORMACION
ESTADISTICA QUE ESTE LE SOLICITE.

EL TITULAR 'TENDRA DERECHO. A ACOGERSE TOTAL O
PARCIALMENTE, CUANDO RESULTE PERTINENTE, A NUEVOS
DISPOSITIVOS LEGALES EN MATERIA DE CAMBIO O A NORMAS

ww

190

6

CAMBIARIAS QUE SE EMITA DURANTE LA VIGENCIA DEL CONTRATO,
INCLUYENDO LOS DISPOSITIVOS Y LAS NORMAS QUE TRATEN
ASPECTOS CAMBIARIOS NO CONTEMPLADOS EN LA PRESENTE SUB-
CLAUSULA 9.2, SIEMPRE QUE TENGAN CARACTER GENERAL O SEAN DE
APLICACION A LA ACTIVIDAD MINERA.

EL ACOGIMIENTO A LOS NUEVOS DISPOSITIVOS O NORMAS
NO AFECTARA LA VIGENCIA DE LA GARANTIA A QUE SE REFIERE LA
PRESENTE SUB-CLAUSULA 9,2, COMO TAMPOCO EL EJERCICIO DE LAS
GARANTIAS QUE CONCIERNEN A ASPECTOS DISTINTOS A LOS
CONTEMPLADOS EN LOS NUEVOS DISPOSITIVOS O NORMAS.

QUEDA CONVENIDO QUE, EN CUALQUIER MOMENTO, EL TITULAR
PODRA, RETOMAR LA GARANTIA QUE ESCOGIO NO UTILIZAR Y QUE LA
CIRCUNSTANCIA DE OBRAR DE ESA MANERA NO LE GENERARA
DERECHOS U OBLIGACIONES POR EL PERIODO EN QUE SE ACOGIO A
ESOS NUEVOS DISPOSITIVOS O NORMAS.

SE PRECISA IGUALMENTE QUE EL RETORNO POR EL TITULAR A
ALGUNAS DE LAS GARANTIAS OBJETO DE LA PRESENTE SUB-CLAUSULA
9.2 EN NADA [AFECTA LA GARANTIA DE QUE SE TRATE O A LAS
DEMAS GARANTIAS, NI GENERA PARA EL TITULAR DERECHOS U
OBLIGACIONES ADICIONALES.

LA DECISION DEL TITULAR DE ACOGERSE A LOS NUEVOS
DISPOSITIVOS O NORMAS, ASI COMO LA DE RETOMAR LA GARANTIA
QUE OPTO POR NO UTILIZAR, DEBERAN SER COMUNICADAS POR
ESCRITO AL BANCO CENTRAL Y SOLO DESDE ENTONCES SURTIRAN
EFECTO.

QUE  TENDRA LA FACULTAD DE AMPLIAR LA TASA GLOBAL ANUAL DE
DEPRECIACION SOBRE SUS ACTIVOS FIJOS, HASTA VEINTE (20) POR CIENTO,
FIJADA POR LA DIRECCION GENERAL DE MINERÍA.

LA TASA PODRA SER VARIADA ANUALMENTE POR EL TITULAR, PREVIA
COMUNICACION A LA SUPERINTENDENCIA NACIONAL DE ADMINISTRACION
TRIBUTARIA, PERO SIN EXCEDER EL LIMITE SEÑALADO ANTERIORMENTE,
EXCEPTO EN LOS CASOS EN QUE LA LEY DEL IMPUESTO A LA RENTA
AUTORICE PORCENTAJES GLOBALES MAYORES.

QUE PODRA LLEVAR SU CONTABILIDAD EN DOLARES DE LOS ESTADOS UNIDOS
DE NORTEAMERICA, DE ACUERDO CON LO PREVISTO EN EL ARTICULO 16 DEL
REGLAMENTO.

PARA EL EFECTO, EL TITULAR DEBERA OBSERVAR LO SIGUIENTE:

9.4.1 AL CIERRE DEL EJERCICIO EN QUE SE CELEBRE EL CONTRATO SE
PRACTICARAN DOS BALANCES : UNO EN MONEDA NACIONAL Y EL OTRO
EN DOLARES; DETERMINANDOSE TODAS LAS OBLIGACIONES DE TAL
EJERCICIO SOBRE EL BALANCE EN NUEVOS SOLES.

EL BALANCE EN MONEDA NACIONAL DEBERA REFLEJAR EL AJUSTE
INTEGRAL POR INFLACION A QUE SE REFIERE EL DECRETO
LEGISLATIVO N* 797 Y NORMAS MODIFICATORIAS.

9.4.2 LA CONTABILIDAD SE CONVERTIRA A DOLARES, A PARTIR
DEL EJERCICIO SIGUIENTE A AQUEL EN QUE SE CELEBRE EL
CONTRATO; LO QUE SE HARA DE CONFORMIDAD CON LAS NORMAS
INTERNACIONALES CONTABLES CORRESPONDIENTES, ESTABLECIDAS
POR EL COMITE INTERNACIONAL DE NORMAS DE CONTABILIDAD,
FIJANDOSE LA CONVERSION EN DOLARES HISTORICOS, CON DICTAMEN

g+8l

| 9122

7

DE UNA FIRMA DE AUDITORES INDEPENDIENTES, CUYA DESIGNACION
SERA APROBADA PREVIAMENTE POR LA DIRECCION GENERAL DE
MINERIA PROPUESTA DEL "TITULAR; SIN  PERJUICIO DEL
CUMPLIMIENTO DE LO ESTABLECIDO EN LAS DISPOSICIONES
VIGENTES SOBRE LA MATERIA.

9.4.3 LA  CANCELACION DE LAS OBLIGACIONES TRIBUTARIAS, SE
EFECTUARA EN DOLARES.

SI FUERA EL CASO, LA DETERMINACIÓN Y EL PAGO DE LAS
SANCIONES RELACIONADAS CON EL INCUMPLIMIENTO DEL PAGO DE
OBLIGACIONES TRIBUTARIAS, SE EFECTUARA EN DOLARES.

9.4.4 SI CONCLUYERA EL PLAZO DEL PRESENTE CONTRATO ANTES DE QUE
FINALIZARA UNO O MAS PERIODOS DE CINCO AÑOS DE LLEVARSE LA
CONTABILIDAD EN DOLARES, EL TITULAR EN ESTA EVENTUALIDAD
O DEBERA, A PARTIR DEL EJERCICIO INMEDIATO SIGUIENTE,
CONVERTIR LA CONTABILIDAD A MONEDA NACIONAL EMPLEANDO PARA
EL EFECTO LAS MISMAS NORMAS Y AUTORIZACIONES REFERIDAS EN
IA

9.4.5 LOS AJUSTES CONTABLES QUE SE PRODUZCAN COMO CONSECUENCIA DE
LA CONVERSION A DOLARES Y DESPUES DE HPINALIZADO EL
CONTRATO, [A NUEVOS SOLES, NO SERAN COMPUTABLES PARA LOS
EFECTOS DE LA APLICACION DEL IMPUESTO A LA RENTA.

9.4.6 EL TIPO DE CAMBIO DE CONVERSION EN EL CASO DE IMPUESTOS
PAGADEROS EN NUEVOS SOLES, SERA EL MAS FAVORABLE PARA EL
FISCO.

3.4.7 QUEDA EXPRESAMENTE ESTABLECIDO QUE DURANTE EL PERIODO EN
QUE EL TITULAR ESTE SUJETO A LLEVAR SU CONTABILIDAD EN
7 DOLARES, QUEDARA EXCLUIDO DE LAS NORMAS DE AJUSTE
e INTEGRAL POR INFLACION A QUE SE REFIERE EL DECRETO
LEGISLATIVO N* 797 Y NORMAS MODIFICATORIAS, Y CUALQUIER
REVALUACIÓN O REVALORIZACION VOLUNTARIA DE SUS ACTIVOS NO

TENDRA EFECTO TRIBUTARIO ALGUNO.

9.5 QUE GOZARA DE ESTABILIDAD TRIBUTARIA EN LOS TERMINOS ESTABLECIDOS
EN LOS INCISOS A) Y E) DEL ARTICULO 80* DEL TEXTO UNICO ORDENADO Y
EN EL REGLAMENTO, SIN QUE LAS MODIFICACIONES Y NUEVAS NORMAS QUE SE
DICTEN A PARTIR DEL DIA SIGUIENTE DE LA FECHA DE APROBACION DEL
ESTUDIO DE FACTIBILIDAD, LA AFECTEN EN FORMA ALGUNA.

SIN PERJUICIO DE LO INDICADO EN EL PARRAFO ANTERIOR, LA GARANTIA DE
ESTABILIDAD TRIBUTARIA COMPRENDE ADEMAS EL SIGUIENTE REGIMEN:

9:5:1 EL IMPUESTO A LA RENTA, EL PROCEDIMIENTO DE DETERMINACION Y
LAS TASAS DEL MISMO ESTABLECIDOS POR LAS DISPOSICIONES
VIGENTES A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBILIDAD, APLICABLE AL TIEMPO DE Y SOBRE EL MONTO POR
DISTRIBUIR DE ACUERDO CON EL INCISO B) DEL ARTICULO 72% DEL
TEXTO UNICO ORDENADO Y EL ARTICULO 10% DEL REGLAMENTO CON
LAS DEDUCCIONES Y CONDICIONES ESTABLECIDAS EN EL INCISO D)
DEL ARTICULO 72 DEL TEXTO UNICO ORDENADO Y EN LA FORMA
DISPUESTA POR EL ARTICULO 11% DEL REGLAMENTO.

9.5.2 LA COMPENSACION Y/O HDEVOLUCION TRIBUTARIA, EN LA FORMA
ESTABLECIDA POR LOS DISPOSITIVOS VIGENTES A LA FECHA DE
APROBACION DEL ESTUDIO DE FACTIBILIDAD.

8

LOS DERECHOS ARANCELARIOS DE ACUERDO CON LAS NORMAS
VIGENTES A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBILIDAD.

LOS TRIBUTOS MUNICIPALES SE APLICARAN DE ACUERDO CON LAS
NORMAS VIGENTES A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBILIDAD.

QUE EN EL MARCÓ DE ESTABILIDAD ADMINISTRATIVA REFERIDO EN EL INCISO
A) DEL ARTICULO 72* DEL |TEXTO UNICO ORDENADO, SE COMPRENDE LO
SIGUIENTE:

9.6.1

EL DERECHO DE VIGENCIA DE LAS CONCESIONES MINERAS
CON LA TASA DE US $ 2.00 POR HECTAREA POR AÑO, Y EL DE LA
CONCESION DE BENEFICIO, EL NUMERO DE UIT QUE CORRESPONDA
SEGUN EL ARTICULO 46% DEL TEXTO UNICO ORDENADO, MODIFICADO
POR EL DECRETO LEGISLATIVO N* 868,

LAS DEMÁS CONTENIDAS EN EL TEXTO UNICO ORDENADO Y
SU REGLAMENTO.

EN CONSECUENCIA, LOS MECANISMOS, TASAS Y DISPOSITIVOS
LEGALES DE APLICACION A LO ESTABLECIDO EN LAS SUBCLAUSULAS
9.5 Y 9.6 SON LAS SIGUIENTES:

PARA 9.5.1 EL DECRETO LEGISLATIVO N% 774, EL CAPITULO 111
DEL TITULO NOVENO DEL TEXTO UNICO ORDENADO, TAL Y COMO HA
SIDO MODIFICADO |A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBLIDAD. LOS INCISOS E) Y F) DEL ARTICULO 72% DEL TEXTO
UNICO ORDENADO.

EN LOS CASOS EN QUE EL TITULAR DEBA PAGAR IMPUESTO A LA
RENTA POR NO REINVERTIR PARTE O EL TOTAL DE SU UTILIDAD AL
AMPARO DE LO DISPUESTO EN EL INCISO B) DEL ARTICULO 72% DEL
TEXTO UNICO ORDENADO, LE RESULTARA DE APLICACION EL REGIMEN
DEL IMPUESTO A LA RENTA, CUYA ESTABILIDAD SE GARANTIZA EN
LOS TERMINOS PREVISTOS EN LA SUBCLAUSULA 9.5.

LA TASA APLICABLE DEL IMPUESTO A LA RENTA ES DE 30%

PARA 9.5.2 EL INCISO C) DEL ARTICULO 72% DEL TEXTO UNICO
ORDENADO SEGUN EL| ARTÍCULO 6% DEL REGLAMENTO EXCEPTO LO
RELATIVO A LOS DECRETOS LEYES N*S. 25764 Y 26009 QUE HAN
SIDO DEROGADOS. EL DECRETO LEGISLATIVO N“ 821, CAPITULO IX
DEL TITULO I; EL DECRETO LEGISLATIVO N* 809 - LEY GENERAL
DE ADUANAS, ARTICULOS 76% Y 77% Y SU REGLAMENTO APROBADO
POR DECRETO SUPREMO N* 121-96-EF.

PARA 9.5.3 EL DECRETO LEGISLATIVO N* 809 - LEY GENERAL DE
ADUANAS Y SU REGLAMENTO APROBADO POR DECRETO SUPREMO N*
121-96-EF. LOS DERECHOS ARANCELARIOS SE APLICAN CON LA TASA
DEL 12% Y 20% SEGUN LO INDICADO EN EL DECRETO SUPREMO 035-
97-EF.

PARA 9.5.4 EL ARTICULO 76* DEL TEXTO UNICO ORDENADO Y EL
ARTICULO 9% DEL REGLAMENTO. EL DECRETO LEGISLATIVO N*%776 Y
ESPECIFICAMENTE, SUS ARTICULOS 17% INCISO D) Y 67%.

y1e

9

PARA 9.6.1 LOS ARTICULOS 39%, 46%, 47% Y 61% DEL TEXTO

ÚNICO ORDENADO MOFIDIFICADO POR EL DECRETO LEGISLATIVO N*2
868.

PARA 9.6.2 LOS INCISOS G), K) Y L) DEL ARTICULO 72 Y EL
INCISO F) DEL ARTICULO 80% DEL TEXTO UNICO ORDENADO.

ASIMISMO, EL ESTADO OTORGA AL TITULAR LAS SIGUIENTES
GARANTIAS CONTENIDAS EN LOS INCISOS H), E 1) DEL ARTICULO
72% Y C) DEL ARTICULO 80* DEL TEXTO UNICO ORDENADO:

A) NO DISCRIMINACION EN MATERIA CAMBIARIA EN LO REFERENTE A
REGULACION Y OTRAS MEDIDAS DE POLITICA ECONOMICA QUE
DICTAMINE.
B) LIBERTAD DE REMISION DE UTILIDADES, DIVIDENDOS, RECURSOS
O FINANCIEROS Y LIBRE DISPONIBILIDAD DE MONEDA EXTRANJERA EN
GENERAL.
Cc) NO DISCRIMINACION EN TODO LO QUE SE REFIERE A MATERIA

CAMBIARIA EN GENERAL.
CLAUSULA DECIMA : DE LAS OTRAS Y/O NUEVAS DISPOSICIONES LEGALES

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARAGRAFO A):

10.1 QUEDA EXPRESAMENTE ESTABLECIDO QUE NO LE SERA DE APLICACION AL

TITULAR, LEY O REGLAMENTO ALGUNO POSTERIOR A LA FECHA DE

APROBACION DEL ESTUDIO DE FACTIBILIDAD QUE, DIRECTA o

INDIRECTAMENTE, DESNATURALICE LAS GARANTIAS PREVISTAS EN LA

CLAUSULA NOVENA, SALVO EL CASO DE TRIBUTOS SUSTITUTORIOS EN QUE

SERA DE APLICACION LO PREVISTO EN EL ARTICULO 87* DEL TEXTO UNICO

mM ORDENADO, O SI _ EL TITULAR OPTASE POR ACOGERSE A LO DISPUESTO
POR EL ARTICULO 88% DEL MISMO CUERPO LEGAL.

10.2 QUEDARA IGUALMENTE EXENTO DE CUALQUIER GRAVAMEN U OBLIGACION QUE
PUDIERA SIGNIFICARLE DISMINUCION DE su DISPONIBILIDAD DE
EFECTIVO, TALES COMO INVERSIONES FORZOSAS, PRESTAMOS FORZOSOS 0
ADELANTOS DE TRIBUTOS, SALVO LAS TASAS POR SERVICIOS PUBLICOS.

CLAUSULA DECIMO PRIMERA: DE LAS FACILIDADES Y CONCESIONES

po PARA LA DEBIDA EJECUCION DEL PRESENTE CONTRATO, EL ESTADO DE
CONFORMIDAD CON LAS DISPOSICIONES LEGALES VIGENTES, OTORGARA AL
TITULAR LAS CONCESIONES, AUTORIZACIONES, PERMISOS, SERVIDUMBRES,
EXPROPIACIONES, DERECHOS [DE AGUA, DERECHOS DE PASO, DERECHOS DE
VIAS Y DEMAS FACILIDADES, SIEMPRE Y CUANDO CUMPLA CON LOS
REQUISITOS SEÑALADOS EN LA LEY. ASIMISMO LE OTORGARA TODOS LOS
DERECHOS PREVISTOS EN EL ARTICULO 37* DEL TEXTO UNICO ORDENADO.

11.2 EL TITULAR O SUS CONTRATISTAS AUTORIZADOS PODRAN CONSTRUIR
INSTALACIONES TEMPORALES PARA ATENDER LAS DIFERENTES AREAS DE
TRABAJO DEL PROYECTO CERRO YANACOCHA PREVIA AUTORIZACION DE LA
DIRECCION GENERAL DE MINERIA, DEBIENDO PONER EN SU CONOCIMIENTO,
POR ANTICIPADO, LA FECHA DE RETIRO DE TALES OBRAS.

CLAUSULA DECIMO SEGUNDA: DEL CASO FORTUITO O FUERZA MAYOR

SI POR CAUSAS DE HUELGAS, ACTOS DEL GOBIERNO, TUMULTOS, MOTINES,
INUNDACIONES, TERREMOTOS, ERUPCIONES VOLCANICAS, HUAICOS, EPIDEMIAS U

10

OTRAS CAUSAS DERIVADAS DEL CASÓ FORTUITO O FUERZA MAYOR, DEBIDA Y
OPORTUNAMENTE ACREDITADA ANTE LA DIRECION GENERAL DE MINERIA, SE
IMPIDIERA CUMPLIR O SE DEMORASE EL CUMPLIMIENTO DE LAS OBLIGACIONES
INDICADAS EN ESTE CONTRATO, DICHO IMPEDIMENTO O DEMORA NO CONSTITUIRA
INCUMPLIMIENTO DEL CONTRATO Y EL PLAZO PARA CUMPLIR CUALQUIER OBLIGACION
INDICADA EN EL PRESENTE INSTRUMENTO SERA EXTENDIDO POR EL TIEMPO
CORRESPONDIENTE AL PERIODO O PERIODOS DURANTE LOS CUALES EL TITULAR HAYA
ESTADO IMPEDIDO DE CUMPLIR lo) HAYA DEMORADO SUS OBLIGACIONES
CONTRACTUALES, COMO CONSECUENCIA DE LAS RAZONES ESPECIFICADAS EN ESTA
CLAUSULA.

CLAUSULA DECIMO TERCERA : DE LOS DISPOSITIVOS LEGALES APLICABLES.

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARAGRAFO A), LAS REFERENCIAS
A LEYES, DECRETOS LEGISLATIVOS, DECRETOS LEYES, DECRETOS SUPREMOS Y OTRAS
DISPOSICIONES LEGALES EN ESTE INSTRUMENTO, SE ENTIENDE REALIZADAS DE
ACUERDO CON LOS TEXTOS EXISTENTES A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBILIDAD; Y NO INTERFIEREN, LIMITAN O DISMINUYEN LOS DERECHOS DEL
TITULAR PARA GOZAR DE TODOS LOS BENEFICIOS PREVISTOS POR LA LEGISLACION
VIGENTE A LA FECHA DE APROBACION DEL ESTUDIO DE FACTIBILIDAD PARA EFECTO
DE LO QUE SE GARANTIZA CON ESTE CONTRATO; NI LO EXIME DEL CUMPLIMIENTO DE
LAS OBLIGACIONES PREVISTAS EN LA LEGISLACION VIGENTE APLICABLE A LA FECHA
DE APROBACION DEL ESTUDIO DE FACTIBILIDAD, O EN LAS DISPOSICIONES QUE SE
DICTEN POSTERIORMENTE, SIEMPRE QUE ESTAS ULTIMAS NO SE OPONGAN A LAS
GARANTIAS OTORGADAS POR EL PRESENTE CONTRATO.

CLAUSULA DECIMO CUARTA: DE LA INVARIABILIDAD DEL CONTRATO

ESTE CONTRATO NO PUEDE SER MODIFICADO UNILATERALMENTE POR ALGUNA DE LAS
PARTES. PARA SU MODIFICACION SE PRECISARA EL OTORGAMIENTO DE ESCRITURA
PUBLICA, UNA VEZ QUE LAS PARTES CONTRATANTES HAYAN LLEGADO A UN ACUERDO
RESPECTO A DICHA MODIFICACION.

CLAUSULA DECIMO QUINTA: DE LA NO ADJUDICACION DEL CONTRATO

ESTE CONTRATO NO PODRA SER OBJETO DE CESION, ADJUDICACION, APORTE U (OTRO
MODO DE TRANSFERENCIA O ADJUDICACION, SIN CONSENTIMIENTO PREVIO Y EXPRESO
DEL ESTADO.

CLAUSULA DECIMO SEXTA : DE LA RESOLUCION DEL CONTRATO
CONSTITUYE CAUSAL DE RESOLUCION DEL PRESENTE CONTRATO:

16.1 EL INCUMPLIMIENTO DE LO PACTADO EN LAS CLAUSULAS DECIMO CUARTA Y
DECIMO QUINTA.

16.2 EL INCUMPLIMIENTO DE LA EJECUCION DEL ESTUDIO DE FACTIBILIDAD EN
EL PLAZO PACTADO EN 4.2, SALVO CAUSAS DE FUERZA MAYOR O CASO
FORTUITO, ASI COMO DE LA PRESENTACION DE LAS DECLARACIONES JURADAS
AL TERMINO DE LAS OBRAS,

16.3 SI EL TITULAR NO LEVANTARA LAS OBSERVACIONES EN LOS PLAZOS Y
CONDICIONES ESTABLECIDOS EN 7.2.

16.4 SOLAMENTE EN LO QUE CORRESPONDE A LA GARANTIA DE ESTABILIDAD
TRIBUTARIA, EL INCUMPLIMIENTO, POR PARTE DEL TITULAR, DEL REGIMEN
TRIBUTARIO QUE SE GARANTIZA EN EL PRESENTE CONTRATO. DE
CONFORMIDAD CON LO ESTABLECIDO EN EL ARTICULO 89* DEL TEXTO UNICO
ORDENADO Y DEMAS DISPOSICIONES VIGENTES A LA FECHA DE APROBACION
DEL ESTUDIO DE FACTIBILIDAD, (ARTICULO 3% DEL DECRETO LEGISLATIVO
749),.

q 19%

11

CLAUSULA DECIMO SETIMA : DE LA ENTRADA EN VIGENCIA

EL PRESENTE CONTRATO ENTRARA EN VIGENCIA EN LA FECHA DE SU SUSCRIPCION |
POR LAS PARTES, SIN PERJUICIO DE SU ELEVACION A ESCRITURA PUBLICA Y DE SU
INSCRIPCION EN EL REGISTRO PUBLICO DE MINERIA.

CLAUSULA DECIMO OCTAVA : DEL DOMICILIO

PARA LOS EFECTOS DE ESTE CONTRATO Y DE TODA NOTIFICACIÓN JUDICIAL O
EXTRAJUDICIAL QUE SE LE DIRIJA, EL TITULAR SEÑALA COMO SU DOMICILIO EN
LIMA EL QUE FIGURA EN LA INTRODUCCION DE ESTE INSTRUMENTO. TODO CAMBIO
DEBERA HACERSE EN FORMA QUE QUEDE SITUADO DENTRO DEL RADIO URBANO DE LA
GRAN LIMA, DE MODO QUE SE REPUTARAN VALIDAS LAS NOTIFICACIONES Y
COMUNICACIONES DIRIGIDAS AL DOMICILIO ANTERIOR, MIENTRAS NO SE HAYA
COMUNICADO DICHO CAMBIO MEDIANTE CARTA NOTARIAL A LA DIRECION GENERAL DE
MINERIA, SUPERINTENDENCIA NACIONAL DE ADMINISTRACION TRIBUTARIA Y BANCO
CENTRAL.

CLAUSULA DECIMO NOVENA : ENCABEZAMIENTO DE LAS CLAUSULAS

LOS ENCABEZAMIENTOS O TITULOS DE LAS CLAUSULAS DE ESTE CONTRATO HAN SIDO
INSERTADOS UNICAMENTE PARA FACILITAR SU USO.

CLAUSULA VIGESIMA : DE LOS GASTOS Y TRIBUTOS QUE OCASIONE EL CONTRATO

TODOS LOS GASTOS Y TRIBUTOS RELACIONADOS CON LA CELEBRACION DE ESTE
CONTRATO SERAN DE CARGO EXCLUSIVO DEL TITULAR, INCLUYENDO UN JUEGO DE
TESTIMONIO Y COPIA SIMPLE PARA LA DIRECCION GENERAL DE MINERIA,
SUPERINTENDENCIA NACIONAL DE ADMINISTRACION TRIBUTARIA Y BANCO CENTRAL.

AGREGUE USTED SEÑOR NOTARIO LO|QUE SEA DE LEY, CUIDANDO DE PASAR LOS

EN CASO DE CELEBRACION DE CONTRATO DE RIESGO COMPARTIDO, EL TITULAR
REALIZARA SUS ACTIVIDADES CON PLENA AUTONOMIA Y AL AMPARO DE LAS NORMAS
QUE RIJAN LA ACTIVIDAD PRIVADA Y NO ESTARA SUJETO A RESTRICCION O
LIMITACION ALGUNA O NORMA DE CONTROL APLICABLE AL SECTOR PUBLICO NACIONAL
O A LA ACTIVIDAD EMPRESARIAL DEL ESTADO

PARTES PERTINENTES AL REGISTRO PUBLICO DE MINERIA PARA SU CORRESPONDIENTE
INSCRIPCION.
CLAUSULA ADICIONAL: ARTICULO 205* DEL TEXTO UNICO ORDENADO

CLAUSULA SEGUNDA ADICIONAL
L TITULAR EXPRESA SU DECISION DE EJERCER LA OPCION A LA QUE SE REFIERE

EL ARTICULO 88" DEL TEXTO UNICO ORDENADO CON EL FIN DE ACOGERSE AL
REGIMEN TRIBUTARIO VICENTE A LA FECHA DE CELEBRACION DEL PRESENTE

a AS

Cu
DANIEL HOKAMA
AR Ministro de Fnercla y Miner

CARLOS 'A CRUZ BENDEZU Fuvler de la
Gerente General Gerento

yume Creme ción, Avalos
Internacionales

VIJVIAVIVO VIAVINVIVO VIYVIAVIVO SAL VAOUAAVHO

SIEs00

SO4 VWHOTIJAVHO

VIYAVIAVIVO VIYVIAVIVO VIUVIAVIVO

6Str00

ONA _VWOTIJAVHO

ISHp0O VOIJVINVIVO

NOIDATIOSNI |

VOIYVINVIVO

VOIJVIAVIVO

OLNAMAV.IYY Ada] vIONIAOHA | OLRIISIA HHAINON

«VHIOIDVNVA OYYUAD OLIJAAO Ud»
TA HUANANANOD AÑO SOJYANTIA SOHOANAA

IN OXHNV

ANEXO NI
RESUMEN DE LAS INVERSIONES DEL

PROYECTO “CERRO YANACOCHA”

PON

Construcción de Terraplenes - PAD Lixiviación 15”409,935

Construcción de Terraplenes - Anexos de la Poza 5'847,845

Construcción Directa -Mecánica / Eléctrica 4'293,328

Equipo Adquirido - Mecánico / Eléctrica 11”821,111

Materiales Adquiridos - Pozas y PAD 2*371,365

TOTAL COSTOS DIRECTOS 39"743,584

Ingeniería 4305,328

Administración de los Trabajos de Construcción 3'959,249

Apoyo para los Trabajos de Construcción 1284,034

TOTAL DE SERVICIOS 9'548,611

Flete y Aranceles 7757,104

Gastos, Imprevistos de Construcción 5'958,621

TOTAL INVERSIÓN 63'007,920

pp e

SEÑOR NOTARIO:

SIRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PUBLICAS, UNA DE
CONTRATO DE GARANTIAS Y MEDIDAS DE PROMOCION A LA INVERSION QUE CELEBRAN
DE UNA PARTE EL ESTADO PERUANO, DEBIDAMENTE REPRESENTADO POR EL MINISTRO
DE ENERGIA Y MINAS, ING. DANIEL HOKAMA TOKASHIKI, AUTORIZADO POR DECRETO
SUPREMO N* 04-94-EM DE FECHA 03 DE FEBRERO DE 1994, A QUIEN EN ADELANTE
SE LE DENOMINARA "EL ESTADO"; Y, DE LA OTRA PARTE, MINERA YANACOCHA
SOCIEDAD ANONIMA, TITULAR DE ACTIVIDAD MINERA, CON REGISTRO UNICO DE
CONTRIBUYENTE NUMERO 13729131, SOCIEDAD EXISTENTE Y CONSTITUIDA DE
ACUERDO CON LAS LEYES DE LA REPÚBLICA DEL PERU, INSCRITA EN EL ASIENTO
001 DE LA FICHA N* 39465 DEL LIBRO DE SOCIEDADES CONTRACTUALES Y OTRAS
PERSONAS JURIDICAS DE LA OFICINA REGISTRAL REGIONAL DE LIMA DEL REGISTRO
PUBLICO DE MINERIA, DOMICILIADA EN AV. CAMINO REAL N* 348, TORRE EL PILAR
PISO 10-SAN ISIDRO, CIUDAD DE LIMA Y PARA EFECTOS DEL PRESENTE CONTRATO
EN LA MISMA DIRECCION; A QUIEN EN ADELANTE SE LE DENOMINARA "EL TITULAR",
DEBIDAMENTE REPRESENTADA POR EL SEÑOR CARLOS SANTA CRUZ BENDEZU, SEGUN
PODER QUE USTED SEÑOR NOTARIO SE SERVIRA INSERTAR; Y CON LA

INTERVENCION DEL BANCO CENTRAL DE RESERVA DEL PERU, PARA EL
EXCLUSIVO FIN DE LA SUB-CLAÚSULA POR
Jovier, de, lo, Rocha, Morie,......... Y Car.

LE DENOMINARA "BANCO CENTRAL”, EN LOS TERMINOS Y CONDICIONES SIGUIENTES:

CLAUSULA PRIMERA: ANTECEDENTES

ES POR OFICIO DE FECHA 23 DE DICIEMBRE DE 1996, EL TITULAR INVOCANDO
LO DISPUESTO EN EL ARTICULO 82* DEL TEXTO UNICO ORDENADO DE LA LEY
GENERAL DE MINERIA, DECRETO SUPREMO N* 014-92-EM, EL QUE EN
ADELANTE SE DENOMINARA "TEXTO UNICO ORDENADO”, PRESENTO ANTE EL
MINISTERIO DE ENERGIA Y MINAS LA SOLICITUD CORRESPONDIENTE PARA QUE
MEDIANTE CONTRATO SE LE GARANTICE LOS BENEFICIOS CONTENIDOS EN LOS
ARTICULOS 72*, 80* Y 84* DEL MISMO CUERPO LEGAL, EN RELACION A LA
INVERSIÓN EN SUS CONCESIONES: CHAUPILOMA 1, CHAUPILOMA 2 Y PARTE
DEL DERECHO MINERO CHAUPILOMA 3, QUE FORMAN PARTE DE LA UNIDAD
ECONOMICA ADMINISTRATIVA CARACHUGO SUR, EN ADELANTE EL "PROYECTO
CERRO YANACOCHA” .

1.2 EN ATENCION A: LO DISPUESTO POR EL ARTICULO 85% DEL TEXTO: UNICO
ORDENADO, EL TITULAR ADJUNTO A SU SOLICITUD EL ESTUDIO DE
FACTIBILIDAD TECNICO-ECONOMICO CORRESPONDIENTE.

1-3 EL. "PROYECTO CERRO YANACOCHA" TIENE POR OBJETO MINAR Y TRATAR
APROXIMADAMENTE 4.9 MILLONES DE TONELADAS DE MINERAL POR AÑO CON
UNA LEY PROMEDIO DE 1.311 GRAMOS DE ORO POR  TONELADA METRICA Y
HAN PROYECTADO: LA GENERACIÓN DE 32.9 MILLONES DE TONELADAS METRICAS
DE DESHECHO, LO QUE ORIGINARA UNA RELACION DE DESMONTE DE 1.1:
ASIMISMO SE ESPERA UNA RECUPERACIÓN DE 75% DE ORO, RESPECTO DE
LAS RESERVAS DEL PROYECTO.

CLAUSULA SEGUNDA: APROBACION DEL ESTUDIO DE FACTIBILIDAD TECNICO
ECONOMICO

CON FECHA 22 MAYO DE 1997, MEDIANTE RESOLUCION HDIRECTORAL N*207-97-
EM/DGM, LA DIRECCION GENERAL DE MINERIA HA APROBADO EL ESTUDIO DE
FACTIBILIDAD TECNICO-ECONOMICO, DE ACUERDO CON LO ESTABLECIDO POR EL
ARTICULO 85" DEL TEXTO UNICO ORDENADO.

CLAUSULA TERCERA : DE LOS DERECHOS MINEROS

CONFORME A LO EXPRESADO EN 1.1, EL PROYECTO CERRO YANACOCHA ESTA
CONSTITUIDO POR LAS CONCESIONES, RELACIONADAS EN EL ANEXO 1, CON LAS
AREAS CORRESPONDIENTES.

LO PREVISTO EN EL PARRAFO QUE ANTECEDE NO IMPIDE QUE EL TITULAR INCORPORE
OTROS DERECHOS MINEROS AL PROYECTO CERRO YANACOCHA, PREVIA APROBACION DE
LA DIRECCION GENERAL DE MINERIA.

CLAUSULA CUARTA : DEL PLAN DE INVERSIONES Y PLAZO DE EJECUCION

4.1 EL PLAN DE INVERSIONES INCLUIDO EN EL ESTUDIO DE FACTIBILIDAD
REFERIDO EN EL ARTICULO 85% DEL TEXTO UNICO ORDENADO, COMPRENDE EN
DETALLE LAS OBRAS, LABORES Y ADQUISICIONES NECESARIAS PARA LA
PUESTA EN MARCHA O INICIO DE LA OPERACION EFECTIVA DEL PROYECTO
CERRO YANACOCHA; Y, PRECISA ADEMAS, EL VOLUMEN DE TRATAMIENTO DE
29.653 MILLONES DE TONELADAS METRICAS DE MINERAL A OBTENERSE
DURANTE EL PERIODO DE SEIS AÑOS.

ESTE PLAN DE INVERSIONES, DEBIDAMENTE APROBADO POR LA DIRECCION
GENERAL DE MINERIA PARA LOS EFECTOS DE LA SUSCRIPCIÓN DE ESTE
INSTRUMENTO, FORMA PARTE INTEGRANTE DEL MISMO COMO ANEXO 1I.

4.2 EL PLAZO TOTAL DE EJECUCION DEL PLAN DE INVERSIONES ES DE 12 MESES
QUE VENCERA EL 31 DE DICIEMBRE DE 1997.

SI ALGUN CAMBIO SE REQUIRIERA HACER, PODRA PROCEDERSE RESPECTO DE
LAS OBRAS Y LABORES PENDIENTES DE EJECUTAR, SIEMPRE QUE NO SE
AFECTE EL OBJETO FINAL DEL PLAN DE INVERSIONES; Y, SIEMPRE TAMBIEN
QUE EL TITULAR PRESENTE PREVIAMENTE A LA DIRECCION GENERAL DE
MINERIA LA SOLICITUD DE APROBACION DE TALES MODIFICACIONES Y/O
AMPLIACIONES Y, SIN PERJUICIO TAMBIEN, DE LA APROBACION POR PARTE
DE DICHA DIRECCION GENERAL PARA QUE LAS MODIFICACIONES Y/O
AMPLIACIONES EFECTUADAS QUÉDEN CONVALIDADAS Y SEAN INCLUIDAS EN EL
PLAN DE INVERSIONES.

ENTRE LAS PRINCIPALES OBRAS Y LABORES CONTENIDAS EN EL PLAN DE
INVERSIONES FIGURAN LAS SIGUIENTES:

1 CONSTRUCCION DE TERRAPLENES PAD DE LIXIVIACION.

.2 CONSTRUCCION DE TERRAPLENES AREAS DE LA POZA.
INFRAESTRUCTURA.

INSTALACIÓN DE UNA PLANTA DE TRATAMIENTO MERRIL CROWE.
INSTALACIÓN DE UNA PLANTA DE TRATAMIENTO DE AGUA EXCEDENTE.

2
3
A
5

CON LA EJECUCION DEL PLAN DE INVERSIONES, EL TITULAR ESPERA OBTENER
DURANTE EL PERIODO DEL CONTRATO UNA PRODUCCION APROXIMADA DE
936,000 ONZAS

a 2 CLAUSULA QUINTA : DEL MONTO DE LA INVERSION DEL PROYECTO CERRO YANACOCHA

Y DE SU FINANCIAMIENTO

LA EJECUCIÓN DEL PLAN DE INVERSIONES REQUIERE DE UNA INVERSION
TOTAL APROXIMADA DE US$ 63'007,920.00 (SESENTITRES MILLONES SIETE
MIL NOVECIENTOS. VEINTE Y 00/100 DOLARES —AMERICANOS)CIFRA QUE
REPRESENTA EL APORTE PROPIO DEL TITULAR.

490

3,

5,2 EL MONTO DEFINITIVO DE LA INVERSION SE FIJARA A LA TERMINACION DE
LAS OBRAS, DE CONFORMIDAD CON LO DISPUESTO EN EL ARTICULO 30% DEL
REGLAMENTO DEL TITULO NOVENO DEL TEXTO UNICO ORDENADO, APROBADO
POR DECRETO SUPREMO N* 024-93-EM, QUE EN ADELANTE SE DENOMINARA
“EL REGLAMENTO”.

CLAUSULA SEXTA : DE LA ENTRADA EN PRODUCCION

LAS SE ENTIENDE COMO FECHA DE ENTRADA EN PRODUCCION, EL NONAGESIMO DIA
DE OPERACION CONTINUA DEL PROYECTO CERRO YANACOCHA, AL 80% DEL
RITMO PREVISTO EN 4.4.

6.2. LA FECHA DE ENTRADA EN PRODUCCION, PARA QUE SEA FIJADA COMO TAL,
DEBERA PONERSE EN CONOCIMIENTO DE LA DIRECCION GENERAL DE MINERIA,
MEDIANTE DECLARACION JURADA DEL TITULAR, DENTRO DE LOS 90 DIAS
CALENDARIO SIGUIENTES A DICHA FECHA.

CLAUSULA SETIMA: DE LA TERMINACION DEL PLAN DE INVERSIONES

TZ DENTRO DE LOS 90 DIAS DE TERMINADA LA EJECUCION DEL PLAN DE
INVERSIONES DEL PROYECTO [CERRO YANACOCHA EL TITULAR PRESENTARA A
LA DIRECCION GENERAL DE MINERIA:

Tri DECLARACION JURADA RELATIVA A LA EJECUCION DEL MISMO,
DETALLANDO LAS OBRAS Y ADQUISICIONES REALIZADAS ASI COMO
EL MONTO DEFINITIVO FINANCIADO CON ENDEUDAMIENTO Y CON
CAPITAL PROPIO.

7.1,2 ESTADOS FINANCIEROS A LA FECHA DE LA CONCLUSION DEL
PROYECTO, CON ANEXOS, NOTAS  DEMOSTRATIVAS DE LAS
INVERSIONES Y  |ADQUISICIONES REALIZADAS Y DE SU
FINANCIACION, RESPALDADOS POR INFORMES DE AUDITORES
INDEPENDIENTES.

tia IGUALMENTE, DEBERÁ EL TITULAR PONER A DISPOSICION DE LA
DIRECCIÓN GENERAL DE MINERIA, EN EL LUGAR DONDE LLEVE SU
CONTABILIDAD, TODA LA DOCUMENTACION QUE PUDIERA SER
NECESARIA PARA COMPROBAR LA VERACIDAD DE LA INFORMACION
CONTENIDA EN LA DECLARACION.

7.2 LA DIRECCION GENERAL DE MINERIA, DENTRO DE LOS 120 DIAS DE
PRESENTADA Y PUESTA A SU DISPOSICION LA DOCUMENTACION PREVISTA
EN 7.1.1, 7.1.2 Y 7.1.3, PODRA FORMULAR OBSERVACIONES REFERIDAS
UNICAMENTE A LA INCLUSION¡DE INVERSIONES Y GASTOS NO PREVISTOS EN
EL. PLAN DE INVERSIONES O EN SUS MODIFICACIONES DEBIDAMENTE
APROBADAS. O REFERIDAS A ERRORES NUMERICOS; OBSERVACIONES QUE
ADEMAS DEBERAN SER FUNDAMENTADAS. SI ASI PROCEDIERA, EL TITULAR
TENDRA UN PLAZO DE TREINTA DIAS PARA ABSOLVER LAS OBSERVACIONES,
VENCIDO EL CUAL, SE ABRIRA EL PROCEDIMIENTO A PRUEBA POR TREINTA
DIAS ADICIONALES, VENCIDO EL CUAL LA DIRECCION GENERAL DE
MINERIA, RESOLVERA DENTRO DE LOS SESENTA DIAS SIGUIENTES.

BAJO RESPONSABILIDAD DEL DIRECTOR GENERAL, DE NO LEVANTARSE LAS
OBSERVACIONES EN EL PLAZO INDICADO  QUEDARAN AUTOMATICAMENTE
SUSPENDIDOS LOS BENEFICIOS DEL PRESENTE CONTRATO. DE CONTINUAR
ESTA OMISION POR SESENTA DIAS ADICIONALES, EL CONTRATO QUEDARA
RESUELTO.

Pd

CLAUSULA OCTAVA: DEL PLAZO DE LAS GARANTIAS CONTRACTUALES

8.1 EL PLAZO DE LAS GARANTIAS PACTADAS EN EL PRESENTE CONTRATO SE
EXTENDERA POR QUINCE AÑOS CONTADOS A PARTIR DEL EJERCICIO EN QUE
SE ACREDITE LA INVERSION REALIZADA Y ESTA SEA APROBADA POR LA
DIRECCION GENERAL DE MINERIA.

8.2 A SOLICITUD DEL TITULAR, EL COMPUTO DEL PLAZO DE LAS GARANTIAS
PODRÁ INICIARSE EL 1% DE ENERO DEL EJERCICIO SIGUIENTE AL INDICADO
EN 8.1. LA SOLICITUD CORRESPONDIENTE DEBERA PRESENTARSE A MAS
TARDAR EL 31 DE MAYO 1998.

8.3 DE. IGUAL MANERA, A SOLICITUD DEL TITULAR, PODRA ADELANTARSE EL
REGIMEN DE GARANTIAS PACTADO EN EL PRESENTE CONTRATO A LA ETAPA DE
INVERSION, CON UN MAXIMO DE OCHO (08) EJERCICIOS CONSECUTIVOS,
O PLAZO QUE SE DEDUCIRA DEL ACORDADO EN 8.1.

LA SOLICITUD CORRESPONDIENTE DEBERA PRESENTARSE ANTE LA DIRECCION
GENERAL DE MINERIA A MAS TARDAR EL 30 DE NOVIEMBRE DE 1997.

8.4 EN CUALQUIER CASO EL PLAZO SE ENTENDERA POR EJERCICIOS GRAVABLES
COMPLETOS Y CONSECUTIVOS. LOS EFECTOS DE LA GARANTIA CONTRACTUAL
REGIRAN SEGUN LO DISPUESTO POR LOS ARTICULOS 33% Y 34% DEL
REGLAMENTO, SEGUN SEA EL CASO.

CLAUSULA NOVENA : DE LAS GARANTIAS CONTRACTUALES

POR LA PRESENTE EL ESTADO GARANTIZA AL TITULAR, DE CONFORMIDAD CON LOS
ARTICULOS 72%, 30% Y 84* DEL TEXTO UNICO ORDENADO Y LOS ARTICULOS 14*,
15%, 16%, 17% Y 22% DEL REGLAMENTO Y, POR EL PLAZO PRECISADO EN 8.1 Y
SIN PERJUICIO DE LO INDICADO EN 8.2 Y 8.3, LO SIGUIENTE :

9.1 QUE LA COMERCIALIZACION DE SUS PRODUCTOS SERA LIBRE CONFORME
PRESCRIBE EL INCISO D) DEL ARTICULO 80% DEL TEXTO UNICO ORDENADO,
ES DECIR, EL ESTADO GARANTIZA LA LIBRE DISPONIBILIDAD EN LA
EXPORTACION Y VENTA INTERNA POR EL TITULAR DE SUS PRODUCTOS
MINERALES, NO PUDIENDO APLICAR MEDIDAS QUE PUEDAN:

go LIMITAR LA FACULTAD DEL TITULAR DE VENDER A CUALQUIER
DESTINO.

SL Ze SUSPENDER O POSTERGAR DICHAS VENTAS INTERNAS Y/O
EXPORTACIONES.

O IMPONER LA VENTA EN CUALQUIER MERCADO, SEA LOCAL O
DEL EXTERIOR.

EG > IMPONER EL PAGO DE DICHOS PRODUCTOS A BASE DE TRUEQUES O
EN MONEDAS NO VALIDAS PARA PAGOS INTERNACIONALES.

5 INTERVIENE EL BANCO CENTRAL, EN  REPRESENTACION DEL ESTADO,
CONFORME A LO PREVISTO EN LOS ARTICULOS 72% Y 80% DEL TEXTO UNICO
ORDENADO, PARA OTORGAR LAS SIGUIENTES GARANTIAS EN FAVOR DEL
TITULAR, DURANTE EL PLAZO DE LOS BENEFICIOS Y GARANTIAS:

A) LIBRE DISPOSICION EN EL PAIS Y EN EL EXTERIOR DE LAS DIVISAS
GENERADAS POR SUS EXPORTACIONES, OBJETO DEL CONTRATO, DE
ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE SUSCRIPCION DEL
PRESENTE CONTRATO.

B) LIBRE CONVERTIBILIDAD A MONEDA EXTRANJERA DE LA MONEDA
ACIONAL GENERADA POR LA VENTA EN EL PAIS DE SU PRODUCCION
MINERA OBJETO DEL CONTRATO. DE ACUERDO A ELLO, EL TITULAR DE LA
ACTIVIDAD MINERA TENDRA DERECHO A ADQUIRIR LA MONEDA
EXTRANJERA QUE REQUIERA PARA LOS PAGOS DE BIENES Y SERVICIOS,
ADQUISICIÓN DE EQUIPOS, SERVICIO DE DEUDA, COMISIONES,
ILIDADES, DIVIDENDOS, PAGO DE REGALIAS, REPATRIACION DE
APITALES, HONORARIOS Y, EN GENERAL, CUALQUIER DESEMBOLSO QUE
QUIERA Y QUE EL TITULAR TENGA DERECHO A GIRAR EN MONEDA

¡USCRIPCION DEL PRESENTE CONTRATO.

PARA EFECTUAR LAS OPERACIONES DE CONVERSION, EL TITULAR ACUDIRA
O A LAS ENTIDADES DEL SISTEMA FINANCIERO ESTABLECIDAS EN EL PAIS.

CASO DE QUE EL REQUERIMIENTO DE DIVISAS A QUE SE REFIERE EL
PRESENTE APARTADO NO PUEDA SER ATENDIDO TOTAL O PARCIALMENTE
POR LAS ENTIDADES MENCIONADAS, EL BANCO CENTRAL PROPORCIONARA

TITULAR LA MONEDA EXTRANJERA, EN LA MEDIDA EN QUE FUERE

¡CCESARIO.
Ñ PARA EL FIN INDICADO, EL TITULAR DEBERA DIRIGIRSE POR ESCRITO
s LOS AL BANCO CENTRAL, REMITIENDOLE FOTOCOPIA DE COMUNICACIONES
A CIBIDAS DE NO MENOS DE TRES ENTIDADES DEL SISTEMA FINANCIERO,
> (E e! LAS QUE SE LE INFORME LA IMPOSIBILIDAD DE ATENDER, EN TODO O

a General Ej PARTE, SUS REQUERIMIENTOS DE DIVISAS.
E Y

tm - $ AS COMUNICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO
SERAN VALIDAS POR LOS DOS DIAS UTILES ULTERIORES A LA FECHA DE

SU EMISION.

ES DE LAS 11 A.M. DEL DIA UTIL SIGUIENTE AL DE LA
PRESENTACION DE LOS DOCUMENTOS PRECEDENTEMENTE INDICADOS, EL

BANCO CENTRAL COMUNICARA AL TITULAR EL TIPO DE CAMBIO QUE

'TILIZARA PARA LA CONVERSION DEMANDADA, EL QUE REGIRA SIEMPRE

QUE EL TITULAR HAGA ENTREGA EL MISMO DIA DEL CONTRAVALOR EN
Mm

JONEDA NACIONAL.

SI, POR CUALQUIER CIRCUNSTANCIA, LA ENTREGA DEL CONTRAVALOR NO
'UESE HECHA POR EL TITULAR EN LA OPORTUNIDAD INDICADA, EL BANCO
A So 'ENTRAL LE COMUNICARA [AL SIGUIENTE DIA UTIL, CON LA MISMA
+4 LIMITACION HORARIA, EL TIPO DE CAMBIO QUE REGIRA PARA LA
3 'ONVERSION, DE EFECTUARSELA ESE MISMO DIA.

C) NO DISCRIMINACION EN MATERIA CAMBIARIA EN LO REFERENTE A LAS
IGULACIONES QUE EMITA EL BANCO CENTRAL Y AL TIPO DE CAMBIO
PLICABLE A LAS OPERACIONES DE CONVERSION, ENTENDIENDOSE QUE

DEBERA OTORGARSE EL MEJOR TIPO DE CAMBIO PARA OPERACIONES DE
'OMERCIO EXTERIOR, SI EXISTIERA ALGUN TIPO DE CONTROL O SISTEMA
DE CAMBIO DIFERENCIAL.

9.2.1 DE ACUERDO CON LO [DISPUESTO EN EL ULTIMO PARRAFO DEL
ARTICULO 15* DEL REGLAMENTO DE LA LEY GENERAL DE MINERIA,
EL TITULAR PROPORCIONARA AL BANCO CENTRAL LA INFORMACION
ESTADISTICA QUE ESTE LE SOLICITE.

9::212 Eb TITULAR TENDRA DERECHO A ACOGERSE TOTAL 0
PARCIALMENTE, CUANDO RESULTE PERTINENTE, A NUEVOS
DISPOSITIVOS LEGALES EN MATERIA DE CAMBIO O A NORMAS

6

CAMBIARIAS QUE SE EMITA DURANTE LA VIGENCIA DEL CONTRATO,
INCLUYENDO LOS DISPOSITIVOS Y LAS NORMAS QUE TRATEN
ASPECTOS CAMBIARIOS NO CONTEMPLADOS EN LA PRESENTE SUB-
CLAUSULA 9.2, SIEMPRE QUE TENGAN CARACTER GENERAL O SEAN DE
APLICACIÓN A LA ACTIVIDAD MINERA.

EL ACOGIMIENTO A LOS NUEVOS DISPOSITIVOS O NORMAS
NO AFECTARA LA VIGENCIA DE LA GARANTIA A QUE SE REFIERE LA
PRESENTE SUB-CLAUSULA 9.2, COMO TAMPOCO EL EJERCICIO DE LAS
GARANTIAS QUE CONCIERNEN A ASPECTOS DISTINTOS A LOS
CONTEMPLADOS EN LOS NUEVOS DISPOSITIVOS O NORMAS.

QUEDA CONVENIDO QUE, EN CUALQUIER MOMENTO, EL TITULAR
PODRA, RETOMAR LA GARANTIA QUE ESCOGIO NO UTILIZAR Y QUE LA
CIRCUNSTANCIA DE OBRAR DE ESA MANERA NO LE GENERARA
DERECHOS U OBLIGACIONES POR EL PERIODO EN QUE SE ACOGIO A
ESOS NUEVOS DISPOSITIVOS O NORMAS,

SE PRECISA IGUALMENTE QUE EL RETORNO POR EL TITULAR A
ALGUNAS DE LAS GARANTIAS OBJETO DE LA PRESENTE SUB-CLAUSULA
9.2 EN NADA AFECTA LA GARANTIA DE QUE SE TRATE O A LAS
DEMAS GARANTIAS, NI GENERA PARA EL TITULAR DERECHOS U
OBLIGACIONES ADICIONALES.

LA DECISION DEL TITULAR DE ACOGERSE A LOS NUEVOS
DISPOSITIVOS O NORMAS, ASI COMO LA DE RETOMAR LA GARANTIA
QUE OPTO POR NO UTILIZAR, DEBERAN SER COMUNICADAS POR
ESCRITO AL BANCO CENTRAL Y SOLO DESDE ENTONCES SURTIRAN
EFECTO.

QUE  TENDRA LA FACULTAD DE AMPLIAR LA TASA GLOBAL ANUAL DE
DEPRECIACION SOBRE SUS ACTIVOS FIJOS, HASTA VEINTE (20) POR CIENTO,
FIJADA POR LA DIRECCION GENERAL DE MINERIA.

LA TASA PODRA SER VARIADA ANUALMENTE POR EL TITULAR, PREVIA
COMUNICACION A LA SUPERINTENDENCIA NACIONAL DE ADMINISTRACION
TRIBUTARIA, PERO SIN EXCEDER EL LIMITE SEÑALADO ANTERIORMENTE,
EXCEPTO EN LOS CASOS EN QUE LA LEY DEL IMPUESTO A LA RENTA
AUTORICE PORCENTAJES GLOBALES MAYORES.

QUE PODRA LLEVAR SU CONTABILIDAD EN DOLARES DE LOS ESTADOS UNIDOS
DE NORTEAMERICA, DE ACUERDO CON LO PREVISTO EN EL ARTICULO 16 DEL
REGLAMENTO.

PARA EL EFECTO, EL TITULAR DEBERA OBSERVAR LO SIGUIENTE:

9.4.1 AL CIERRE DEL EJERCICIO EN QUE SE CELEBRE EL CONTRATO SE
PRACTICARAN DOS BALANCES : UNO EN MONEDA NACIONAL Y EL OTRO
EN DOLARES; DETERMINANDOSE TODAS LAS OBLIGACIONES DE TAL
EJERCICIO SOBRE EL BALANCE EN NUEVOS SOLES.

EL BALANCE EN MONEDA NACIONAL DEBERA REFLEJAR EL AJUSTE
INTEGRAL POR INFLACION A QUE SE REFIERE EL DECRETO
LEGISLATIVO N* 797 Y NORMAS MODIFICATORIAS.

9.4.2 LA CONTABILIDAD SE CONVERTIRA A DOLARES, A PARTIR
DEL EJERCICIO SIGUIENTE A AQUEL EN QUE SE CELEBRE EL
CONTRATO; LO QUE SE HARA DE CONFORMIDAD CON LAS NORMAS
INTERNACIONALES CONTABLES CORRESPONDIENTES, ESTABLECIDAS
POR EL COMITE INTERNACIONAL DE NORMAS DE CONTABILIDAD,
FIJANDOSE LA CONVERSION EN DOLARES HISTORICOS, CON DICTAMEN

y
1

DE UNA FIRMA DE AUDITORES INDEPENDIENTES, CUYA DESICNACION
SERA APROBADA PREVIAMENTE POR LA DIRECCION GENERAL DE
MINERIA PROPUESTA DEL TITULAR; SIN  PERJUICIO DEL
CUMPLIMIENTO DE LO ESTABLECIDO HEN LAS DISPOSICIONES
VIGENTES SOBRE LA MATERIA.

9.4.3 LA CANCELACION DE LAS OBLIGACIONES TRIBUTARIAS, SE
EFECTUARA EN DOLARES.

SI FUERA EL CASO, LA DETERMINACION Y EL PAGO DE LAS
SANCIONES RELACIONADAS CON EL INCUMPLIMIENTO DEL PAGO DE
OBLIGACIONES TRIBUTARIAS, SE EFECTUARA EN DOLARES.

9.4.4 SI CONCLUYERA EL PLAZO DEL PRESENTE CONTRATO ANTES DE QUE
FINALIZARA UNO O MAS PERIODOS DE CINCO AÑOS DE LLEVARSE LA
CONTABILIDAD EN DOLARES, EL TITULAR EN ESTA EVENTUALIDAD
DEBERA, A PARTIR DEL EJERCICIO INMEDIATO SIGUIENTE,
CONVERTIR LA CONTABILIDAD A MONEDA NACIONAL EMPLEANDO PARA
EL EFECTO LAS MISMAS NORMAS Y AUTORIZACIONES REFERIDAS EN
9.4.1.

9.4.5 LOS AJUSTES CONTABLES QUE SE PRODUZCAN COMO CONSECUENCIA DE
LA CONVERSION A DOLARES Y DESPUES DE FINALIZADO EL
CONTRATO, A NUEVOS SOLES, NO SERAN COMPUTABLES PARA LOS
EFECTOS DE LA APLICACION DEL IMPUESTO A LA RENTA.

9.4.6 EL TIPO DE CAMBIO DE CONVERSION EN EL CASO DE IMPUESTOS
PAGADEROS EN NUEVOS SOLES, SERA EL MAS FAVORABLE PARA EL
FISCO.

94:7 QUEDA EXPRESAMENTE ESTABLECIDO QUE DURANTE EL PERIODO EN
QUE EL TITULAR ESTE SUJETO A LLEVAR SU CONTABILIDAD EN
DOLARES, QUEDARA EXCLUIDO DE LAS NORMAS DE AJUSTE
INTEGRAL POR INFLACION A QUE SE REFIERE EL DECRETO
LEGISLATIVO N* 797 Y NORMAS MODIFICATORIAS, Y CUALQUIER
REVALUACION O REVALORIZACION VOLUNTARIA DE SUS ACTIVOS NO
TENDRA EFECTO TRIBUTARIO ALGUNO.

QUE GOZARA DE ESTABILIDAD TRIBUTARIA EN LOS TERMINOS ESTABLECIDOS
EN LOS INCISOS A) Y E) DEL ARTICULO 80* DEL TEXTO UNICO ORDENADO Y
EN EL REGLAMENTO, SIN QUE LAS MODIFICACIONES Y NUEVAS NORMAS QUE SE
DICTEN A PARTIR DEL DIA SIGUIENTE DE LA FECHA DE APROBACION DEL
ESTUDIO DE FACTIBILIDAD, LA AFECTEN EN FORMA ALGUNA.

SIN PERJUICIO DE LO INDICADO EN EL PARRAFO ANTERIOR, LA GARANTIA DE
ESTABILIDAD TRIBUTARIA COMPRENDE ADEMAS EL SIGUIENTE REGIMEN:

3.5.4 EL IMPUESTO A LA RENTA, EL PROCEDIMIENTO DE DETERMINACION Y
LAS TASAS DEL MISMO ESTABLECIDOS POR LAS DISPOSICIONES
VIGENTES A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBILIDAD, APLICABLE AL TIEMPO DE Y SOBRE EL MONTO POR
DISTRIBUIR DE ACUERDO CON EL INCISO B) DEL ARTICULO 72* DEL
TEXTO UNICO ORDENADO Y EL ARTICULO 10* DEL REGLAMENTO CON
LAS DEDUCCIONES Y CONDICIONES ESTABLECIDAS EN EL INCISO D)
DEL ARTICULO 72 DEL TEXTO UNICO ORDENADO Y EN LA FORMA
DISPUESTA POR EL ARTICULO 11* DEL REGLAMENTO.

«3.2 LA GCOMPENSACION Y/O DEVOLUCION TRIBUTARIA, EN LA FORMA
ESTABLECIDA POR LOS DISPOSITIVOS VIGENTES A LA FECHA DE
APROBACION DEL ESTUDIO DE FACTIBILIDAD.

9

8
03 LOS DERECHOS ARANCELARIOS DE ACUERDO CON LAS NORMAS
VIGENTES A LA FECHA DE APROBACION DEL ESTUDIO DE

FACTIBILIDAD.

5.4 LOS TRIBUTOS MUNICIPALES SE APLICARAN DE ACUERDO CON LAS
NORMAS VIGENTES A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBILIDAD.

QUE EN EL MARCO DE ESTABILIDAD ADMINISTRATIVA REFERIDO EN EL INCISO
A) DEL ARTICULO 72*% DEL TEXTO UNICO ORDENADO, SE COMPRENDE LO
SIGUIENTE:

3.6.1 EL DERECHO DE VIGENCIA DE LAS CONCESIONES MINERAS
CON LA TASA DE US $ 2.00 POR HECTAREA POR AÑO, Y EL DE LA
CONCESION DE BENEFICIO, EL NUMERO DE UIT QUE CORRESPONDA
SEGUN EL ARTICULO 46% DEL TEXTO UNICO ORDENADO, MODIFICADO
POR EL DECRETO LEGISLATIVO N* 868.

9,6.2 LAS DEMÁS  CONTENIDAS EN EL TEXTO UNICO ORDENADO Y
SU REGLAMENTO.

EN CONSECUENCIA, |LOS MECANISMOS, TASAS Y DISPOSITIVOS
LEGALES DE APLICACION A LO ESTABLECIDO EN LAS SUBCLAUSULAS
9.5 Y 9.6 SON LAS SIGUIENTES:

PARA 9.5.1 EL DECRETO LEGISLATIVO N* 774, EL CAPITULO 111
DEL TITULO NOVENO DEL TEXTO UNICO ORDENADO, TAL Y COMO HA
SIDO MODIFICADO A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBLIDAD. LOS INCISOS E) Y F) DEL ARTICULO 72% DEL TEXTO
UNICO ORDENADO.

EN LOS CASOS EN QUE EL TITULAR DEBA PAGAR IMPUESTO A LA
RENTA POR NO REINVERTIR PARTE O EL TOTAL DE SU UTILIDAD AL
AMPARO DE LO DISPUESTO EN EL INCISO B) DEL ARTICULO 72% DEL
TEXTO UNICO ORDENADO, LE RESULTARA DE APLICACION EL REGIMEN
DEL IMPUESTO A LA RENTA, CUYA ESTABILIDAD SE GARANTIZA EN
LOS TERMINOS PREVISTOS EN LA SUBCLAUSULA 9.5.

LA TASA APLICABLE DEL IMPUESTO A LA RENTA ES DE 30%

PARA 9.5.2 EL INCISO C) DEL ARTICULO 72% DEL TEXTO UNICO
ORDENADO SEGUN EL ARTÍCULO 6% DEL REGLAMENTO EXCEPTO LO
RELATIVO A LOS DECRETOS LEYES N*%S. 25764 Y 26009 QUE HAN
SIDO DEROGADOS. EL DECRETO LEGISLATIVO N* 821, CAPITULO IX
DEL TITULO I; EL DECRETO LEGISLATIVO N* 809 - LEY GENERAL
DE ADUANAS, ARTICULOS 76% Y 77% Y SU REGLAMENTO APROBADO
POR DECRETO SUPREMO N* 121-96-EF.

PARA 9.5.3 EL DECRETO LEGISLATIVO N* 809 - LEY GENERAL DE
ADUANAS Y SU REGLAMENTO APROBADO POR DECRETO SUPREMO N%
121-96-EF. LOS DERECHOS ARANCELARIOS SE APLICAN CON LA TASA
DEL 12% Y 20% SEGUN LO INDICADO EN EL DECRETO SUPREMO 035-
97-EF.

PARA 9.5.4 EL ARTICULO 76% DEL TEXTO UNICO ORDENADO Y EL
ARTICULO 9” DEL REGLAMENTO. EL DECRETO LEGISLATIVO N%776 Y
ESPECIFICAMENTE, SUS ARTICULOS 17% INCISO D) Y 67%,

9

PARA 9.6.1 LOS ARTICULOS 39%, 46%, 47% Y 61% DEL TEXTO

UNICO ORDENADO MOFIDIFICADO POR EL DECRETO LEGISLATIVO N*
868.

PARA 9.6.2 LOS INCISOS G), K) Y L) DEL ARTICULO 72 Y EL
INCISO F) DEL ARTICULO 80% DEL TEXTO UNICO ORDENADO.

ASIMISMO, EL ESTADO OTORGA AL TITULAR LAS SIGUIENTES
GARANTIAS CONTENIDAS EN LOS INCISOS H), E 1) DEL ARTICULO
72% Y C) DEL ARTICULO 80% DEL TEXTO UNICO ORDENADO:

A) NO DISCRIMINACION EN MATERIA CAMBIARIA EN LO REFERENTE A
REGULACION Y OTRAS MEDIDAS DE POLITICA ECONOMICA QUE
DICTAMINE.
(9) B) LIBERTAD DE REMISION DE UTILIDADES, DIVIDENDOS, RECURSOS
FINANCIEROS Y LIBRE DISPONIBILIDAD DE MONEDA EXTRANJERA EN
GENERAL.
Cc) NO DISCRIMINACION EN TODO LO QUE SE REFIERE A MATERIA

CAMBIARIA EN GENERAL.
CLAUSULA DECIMA : DE LAS OTRAS Y/O NUEVAS DISPOSICIONES LEGALES
SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARAGRAFO A):

10.1 QUEDA EXPRESAMENTE ESTABLECIDO QUE NO LE SERA DE APLICACION AL
TITULAR, LEY O REGLAMENTO ALGUNO POSTERIOR A LA FECHA DE
APROBACION DEL ESTUDIO DE FACTIBILIDAD QUE, DIRECTA 0
INDIRECTAMENTE, DESNATURALICE LAS GARANTIAS PREVISTAS EN LA
CLAUSULA NOVENA, SALVO EL CASO DE TRIBUTOS SUSTITUTORIOS EN QUE
SERA DE APLICACION LO PREVISTO EN EL ARTICULO 87* DEL TEXTO UNICO
ORDENADO, O SI EL TITULAR OPTASE POR ACOGERSE A LO DISPUESTO
POR EL ARTICULO 88* DEL MISMO CUERPO LEGAL.

QUEDARA IGUALMENTE EXENTO DE CUALQUIER GRAVAMEN U OBLIGACION QUE
PUDIERA SIGNIFICARLE DISMINUCION DE su DISPONIBILIDAD DE
EFECTIVO, TALES COMO INVERSIONES FORZOSAS, PRESTAMOS FORZOSOS O
ADELANTOS DE TRIBUTOS, SALVO LAS TASAS POR SERVICIOS PUBLICOS,

CLAUSULA DECIMO PRIMERA: DE LAS FACILIDADES Y CONCESIONES

pd PARA LA DEBIDA EJECUCIÓN DEL PRESENTE CONTRATO, EL ESTADO DE
CONFORMIDAD CON LAS DISPOSICIONES LEGALES VIGENTES, OTORGARA AL
TITULAR LAS CONCESIONES, AUTORIZACIONES, PERMISOS, SERVIDUMBRES,
EXPROPIACIONES, DERECHOS DE AGUA, DERECHOS DE PASO, DERECHOS DE
VIAS Y DEMAS FACILIDADES, SIEMPRE Y CUANDO CUMPLA CON LOS
REQUISITOS SEÑALADOS EN LA LEY. ASIMISMO LE OTORGARA TODOS LOS
DERECHOS PREVISTOS EN EL ARTICULO 37* DEL TEXTO UNICO ORDENADO.

EL TITULAR O SUS CONTRATISTAS AUTORIZADOS PODRAN CONSTRUIR
INSTALACIONES TEMPORALES PARA ATENDER LAS DIFERENTES AREAS DE
TRABAJO DEL PROYECTO CERRO YANACOCHA PREVIA AUTORIZACION DE LA
DIRECCIÓN GENERAL DE MINERIA, DEBIENDO PONER EN SU CONOCIMIENTO,
| POR ANTICIPADO, LA FECHA DE RETIRO DE TALES OBRAS.

CLAUSULA DECIMO SEGUNDA: DEL CASO FORTUITO O FUERZA MAYOR

SI POR CAUSAS DE HUELGAS, ACTOS DEL GOBIERNO, TUMULTOS,  MOTINES,
INUNDACIONES, TERREMOTOS, ERUPCIONES VOLCANICAS, HUAICOS, EPIDEMIAS U

R

10
OTRAS CAUSAS DERIVADAS DEL CASO FORTUITO O FUERZA MAYOR, DEBIDA Y

IMPIDIERA CUMPLIR O SE DEMORASE EL CUMPLIMIENTO DE LAS OBLIGACIONES
INDICADAS EN ESTE CONTRATO, DICHO IMPEDIMENTO O DEMORA NO CONSTITUIRA
INCUMPLIMIENTO DEL CONTRATO Y EL PLAZO PARA CUMPLIR CUALQUIER OBLIGACION
INDICADA EN EL PRESENTE INSTRUMENTO SERA EXTENDIDO POR EL TIEMPO
CORRESPONDIENTE AL PERIODO O PERIODOS DURANTE LOS CUALES EL TITULAR HAYA
ESTADO IMPEDIDO DE CUMPLIR o HAYA DEMORADO sus OBLIGACIONES
CONTRACTUALES, COMO CONSECUENCIA DE LAS RAZONES ESPECIFICADAS EN ESTA
CLAUSULA.

CLAUSULA DECIMO TERCERA : DE LOS DISPOSITIVOS LEGALES APLICABLES.

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARAGRAFO A), LAS REFERENCIAS
A LEYES, DECRETOS LEGISLATIVOS, DECRETOS LEYES, DECRETOS SUPREMOS Y OTRAS
DISPOSICIONES LEGALES EN ESTE INSTRUMENTO, SE ENTIENDE REALIZADAS DE
ACUERDO CON LOS TEXTOS EXISTENTES A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBILIDAD; Y NO INTERFIEREN, LIMITAN O DISMINUYEN LOS DERECHOS DEL
TITULAR PARA GOZAR DE TODOS LOS BENEFICIOS PREVISTOS POR LA LEGISLACION
VIGENTE A LA FECHA DE APROBACION DEL ESTUDIO DE FACTIBILIDAD PARA EFECTO
DE LO QUE SE GARANTIZA CON ESTE CONTRATO; NI LO EXIME DEL CUMPLIMIENTO DE
LAS OBLIGACIONES PREVISTAS EN LA LEGISLACION VIGENTE APLICABLE A LA FECHA
DE APROBACION DEL ESTUDIO DE FACTIBILIDAD, O EN LAS DISPOSICIONES QUE SE
DICTEN POSTERIORMENTE, SIEMPRE QUE ESTAS ULTIMAS NO SE OPONGAN A LAS
GARANTIAS OTORGADAS POR EL PRESENTE CONTRATO.

CLAUSULA DECIMO CUARTA: DE LA INVARIABILIDAD DEL CONTRATO

ESTE CONTRATO NO PUEDE SER MODIFICADO UNILATERALMENTE POR ALGUNA DE LAS
PARTES. PARA SU MODIFICACION SE PRECISARA EL OTORGAMIENTO DE ESCRITURA
PUBLICA, UNA VEZ QUE LAS PARTES CONTRATANTES HAYAN LLEGADO A UN ACUERDO
RESPECTO A DICHA MODIFICACION.

CLAUSULA DECIMO QUINTA: DE LA NO ADJUDICACION DEL CONTRATO

ESTE CONTRATO NO PODRA SER OBJETO DE CESION, ADJUDICACION, APORTE U OTRO
MODO DE TRANSFERENCIA O ADJUDICACION, SIN CONSENTIMIENTO PREVIO Y EXPRESO
DEL ESTADO.

CLAUSULA DECIMO SEXTA : DE LA RESOLUCION DEL CONTRATO
CONSTITUYE CAUSAL DE RESOLUCION DEL PRESENTE CONTRATO:

16.1 EL INCUMPLIMIENTO DE LO PACTADO EN LAS CLAUSULAS DECIMO CUARTA Y
DECIMO QUINTA.

16.2 EL INCUMPLIMIENTO DE LA EJECUCION DEL ESTUDIO DE FACTIBILIDAD EN
EL PLAZO PACTADO EN 4.2, SALVO CAUSAS DE FUERZA MAYOR O CASO
FORTUITO, ASI COMO DE LA PRESENTACION DE LAS DECLARACIONES JURADAS
AL TERMINO DE LAS OBRAS.

SI EL TITULAR NO LEVANTARA LAS OBSERVACIONES EN LOS PLAZOS Y
CONDICIONES ESTABLECIDOS EN 7,2.

SOLAMENTE EN LO QUE CORRESPONDE A LA GARANTIA DE ESTABILIDAD
TRIBUTARIA, EL INCUMPLIMIENTO, POR PARTE DEL TITULAR, DEL REGIMEN
TRIBUTARIO QUE SE GARANTIZA EN EL PRESENTE CONTRATO, DE
CONFORMIDAD CÓN LO ESTABLECIDO EN EL ARTICULO 89% DEL TEXTO UNICO
ORDENADO Y DEMAS DISPOSICIONES VIGENTES A LA FECHA DE APROBACION
DEL ESTUDIO DE FACTIBILIDAD, (ARTICULO 3% DEL DECRETO LEGISLATIVO
7711).

41

11

CLAUSULA DECIMO SETIMA : DE LA ENTRADA EN VIGENCIA

EL PRESENTE CONTRATO ENTRARA EN VIGENCIA EN LA FECHA DE SU SUSCRIPCION
POR LAS PARTES, SIN PERJUICIO DE SU ELEVACION A ESCRITURA PUBLICA Y DE su
INSCRIPCION EN EL REGISTRO PUBLICO DE MINERIA.

CLAUSULA DECIMO OCTAVA : DEL DOMICILIO

PARA LOS EFECTOS DE ESTE CONTRATO Y DE TODA NOTIFICACION JUDICIAL O
EXTRAJUDICIAL QUE SE LE DIRIJA, EL TITULAR SEÑALA COMO SU DOMICILIO EN
LIMA EL QUE FIGURA EN LA INTRODUCCION DE ESTE INSTRUMENTO. TODO CAMBIO
DEBERA HACERSE EN FORMA QUE QUEDE SITUADO DENTRO DEL RADIO URBANO DE LA
GRAN LIMA, DE MODO QUE SE| REPUTARAN VALIDAS LAS NOTIFICACIONES Y
COMUNICACIONES DIRIGIDAS AL DOMICILIO ANTERIOR, MIENTRAS NO SE HAYA

3) COMUNICADO DICHO CAMBIO MEDIANTE CARTA NOTARIAL A LA DIRECION GENERAL DE
MINERIA, SUPERINTENDENCIA NACIONAL DE ADMINISTRACION TRIBUTARIA Y BANCO
CENTRAL.

CLAUSULA DECIMO NOVENA : ENCABEZAMIENTO DE LAS CLAUSULAS

LOS ENCABEZAMIENTOS O TITULOS DE LAS CLAUSULAS DE ESTE CONTRATO HAN SIDO
INSERTADOS UNICAMENTE PARA FACILITAR SU USO.

CLAUSULA VIGESIMA : DE LOS GASTOS Y TRIBUTOS QUE OCASIONE EL CONTRATO

$ TODOS LOS GASTOS Y TRIBUTOS RELACIONADOS CON LA CELEBRACION DE ESTE

CONTRATO SERAN DE CARGO EXCLUSIVO DEL TITULAR, INCLUYENDO UN JUEGO DE

E TESTIMONIO Y COPIA SIMPLE PARA LA DIRECCION GENERAL DE MINERIA,
SUPERINTENDENCIA NACIONAL DE ADMINISTRACION TRIBUTARIA Y BANCO CENTRAL.

AGREGUE USTED SEÑOR NOTARIO LO QUE SEA DE LEY, CUIDANDO DE PASAR LOS
PARTES PERTINENTES AL REGISTRO PUBLICO DE MINERIA PARA SU CORRESPONDIENTE
INSCRIPCION.

CLAUSULA ADICIONAL: ARTICULO 205% DEL TEXTO UNICO ORDENADO

EN CASO DE CELEBRACION DE CONTRATO DE RIESGO COMPARTIDO, EL TITULAR
REALIZARA SUS ACTIVIDADES CON PLENA AUTONOMIA Y AL AMPARO DE LAS NORMAS
QUE RIJAN LA ACTIVIDAD PRIVADA Y NO ESTARA SUJETO A RESTRICCIÓN O
LIMITACION ALGUNA O NORMA DE CONTROL APLICABLE AL SECTOR PUBLICO NACIONAL
O A LA ACTIVIDAD EMPRESARIAL DEL ESTADO

¡USULA SEGUNDA ADICIONAL
5/JEL TITULAR EXPRESA SU DECISION DE EJERCER LA OPCION A LA QUE SE REFIERE

EL ARTICULO 88% DEL TEXTO UNICO ORDENADO CON EL FIN DE ACOGERSE AL
REGIMEN TRIBUTARIO VIGENTE A LA FECHA DE CELEBRACION DEL PRESENTE

CONTRATO.
LIMA. 16 SET. 1998

Lila Dn

DANIEL HOKAMA
CARLOS SANTA Cl BENDEZU Ministro de Energia y Minas
Gerente General

Javier de la

Cereal

41

Mario

General
STESOO VINVIAVIVO VIYVIAVIVO VIAVIAVIVO

6StP00 VIYVIAVIVO VOIYVIAVIVO VIUVIAVIVO

IS+y00 VIUVIAVIVO VIYVINVIVO VINVIAVIVO

VHOIA
NODDIRIOSNI]  “SYH_ JOLNAWNVIAV4Ha]| VIONIAONA |  OLIMISIA

«VHIOOVNVA OYYUAD OLDIAOUd»>
TA HANAALANOD ANO SOJANTIA SOHDAAAA

IN OXHNV

SAYL VWOUJAVHO
SO4d VWHOTIdAVHO

ONO VAOTIdAVHO

_RITINON

ANEXO N*IH
RESUMEN DE LAS INVERSIONES DEL

PROYECTO “CERRO YANACOCHA”

a

Construcción de Terraplenes - PAD Lixiviación 15"409,935

Construcción de Terraplenes - Anexos de la Poza 5"847,845

Construcción Directa -Mecánica / Eléctrica 4"293,328

Equipo Adquirido - Mecánico / Eléctrica 11”821,111

Materiales Adquiridos - Pozas y PAD 2*371,365

TOTAL COSTOS DIRECTOS 39"743,584

Ingeniería 4"305,328

Administración de los Trabajos de Construcción 3'959,249

Apoyo para los Trabajos de Construcción 1"284,034

TOTAL DE SERVICIOS 9*548,611

Flete y Aranceles 77757,104

3 Liastos, Imprevistos de Construcción 5'958,621

TOTAL INVERSIÓN 63"007,920

00

